LEWIS, J.
We grant the petition for review of Bazan v. Gambone, 902 So.2d 174 (Fla. 3d DCA 2005), but dispense with the filing of briefs on the merits and oral argument. We quash Gambone and remand the instant matter to the district court for reconsideration consistent with our decision in Wade v. Hirschman, 903 So.2d 928 (Fla.2005). The district court below did not *457have the benefit- of our decision in Wade when it rendered its decision in this case.
It is so ordered.
PARIENTE, C.J., and WELLS, ANSTEAD, QUINCE, CANTERO, and BELL, JJ., concur.